Applications for stay of decision and mandate of the Supreme Court of Arkansas, case No. 96-1120, decided October 21, 1996, presented to Justice Thomas, and by him referred to the Court, granted pending the timely filing and disposi*959tion by this Court of a petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay terminates automatically. In the event the petition for writ of certiorari is granted, this stay shall continue pending the issuance of the mandate of this Court.
Justice Stevens and Justice Ginsburg would deny the applications.